PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 8,520,905			:
Issued:   August 27, 2013			:	ON PETITION
Application Number:	12/857,819		:
Filed: October 25, 2010			:
Attorney Docket No. 8855-008A


This is in reply to the petition under 37 CFR 1.378(b) filed on November 30, 2020, to reinstate the above-noted patent.

The petition is dismissed.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a petition fee under 37 CFR 1.17(m) for each maintenance fee that is missed1. The petition was not accompanied by payment of the petition fee under 37 CFR 1.17(m). Further, the Office was unable to charge the authorized deposit account for the petition fee because Todd Robinson, who signed the authorization, is not noted in Office records as an authorized user of the deposit account.2  No consideration on the merits can be given to the petition until the total amount for the fees for the petitions under 37 CFR 1.378(b) is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web3 

Questions concerning this matter may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        









    
        
            
    

    
        1 Section 2590 of the Manual of Patent Examining Procedure provides, in part, that:
        
        37 CFR 1.378(a) provides that the Director of the Office may accept the payment of any maintenance fee due on a patent based on an expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director of the Office to have been unintentional. The appropriate petition fee set forth in 37 CFR 1.17(m) must be paid as a condition of accepting payment of the maintenance fee. If multiple maintenance fees due on a single patent have not been paid, a separate petition fee is required for each delayed maintenance fee payment. A statement that the delay in payment of the maintenance fee was unintentional is also required with respect to each delayed maintenance fee payment. While the patentee can include the statements of unintentional delay in a single petition (if desired), a separate petition fee is required for each delayed maintenance fee payment. If the Director of the Office accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired but will be subject to the intervening rights and provisions of 35 U.S.C. 41(c)(2).
        
        2 As a courtesy to petitioner, it is also noted that Todd Robinson signed the petition; however, it is unclear what Robinson’s relationship is to the subject patent. Petitioner is informed that 37 CFR 1.33(b) (Pre-AIA  applicable only to patent applications filed under 35 U.S.C. 111 or 363 before September 16, 2010)) provides:
        
        (b) Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 
        (1) A registered patent attorney or patent agent of record appointed in compliance with § 1.32(b);
        (2) A registered attorney or agent not of record who acts in a representative capacity under the provisions of § 1.34;
        (3) An assignee as provided for under §  3.71(b) of this chapter; or
        (4) All of the applicants (§ 1.41(b)) for patent, unless there is an assignee of the entire interest and such assignee has taken action in the application in accordance with § 3.71 of this chapter.  
        Petitioner is cautioned to ensure that the petition under 37 CFR 1.378(b) is signed in accordance with 37 CFR 1.33(b), which may include an indication of Robinson’s relation to the assignee of the patent on whose behalf it appears Robinson has signed.
        
        3 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)